Title: Thomas Jefferson to Joel Yancey, 18 February 1818
From: Jefferson, Thomas
To: Yancey, Joel


                    
                        Dear Sir
                        Monticello
Feb. 18. 18.
                    
                    It being now high time to try the experiment of burning our stubble fields as a means of destroying the brood of the fly deposited in them, and ready the first warm spell to come out and lay their eggs in the new wheat, I take up my pen to state to you the method as going into practice here. you take a still day, and burn a margin all round the field sufficient to secure the fences. then the first day that gives a sufficient degree of wind to make the fire spread, but not so much as to be out of your command, you fire it. we are assured it does not injure the clover growing under it, and that this has been found the sole means from of keeping the fly under. it is said to be now regularly practiced from Pensylva Northwardly and to render that insect now but little injurious—.
                    I have heard circuitously that some of my tobacco is sold but expect to learn it with more exactness from yourself. I have informed mr Gibson you will send the notes to him. I hope mr Martin has sawed my bill given him, that we may not have to  use green stuff for good work. Hanah’s Billy turns out to be so ungovernable and idle that I believe I shall send him back to Bedford, to go into the ground. he has been obliged to be taken from the cooper’s shop & put under an overseer here, where however an additional man is not as much wanting as in Bedford. accept the assurance of my great friendship & respect
                    
                        Th: Jefferson
                    
                